DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a constriction plate disposed adjacent to an atmospheric side end of the adsorbent section of the plurality of adsorbent sections that is most proximal the atmospheric port without an intermediate space formed therebetween.” It is unclear from the claim language whether no intermediate space is in-between the constriction plate and the plurality of adsorbent sections or between the constriction plate and the atmospheric port. For the purposes of examination, claim 1 is interpreted such that there is no intermediate space between the constriction plate and the atmospheric port. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani (JP 2019-019739 A).
Regarding claim 1, Mani discloses a fuel vapor treatment system, comprising: 
a plurality of adsorbent sections arranged in series and configured to adsorb fuel vapor [0022];
a tank port (26) in fluid communication with a fuel tank [0023];
a purge port (27) in fluid communication with an engine [0023];
an atmospheric port (28) in fluid communication with a surrounding atmosphere; and
a constriction plate (36 or 43) disposed adjacent to an atmospheric side end of the adsorbent section of the plurality of adsorbent sections that is most proximal the atmospheric port without an intermediate space formed therebetween (as shown in Figures 1 and 3 or 6-7), wherein: 
the constriction plate has a plurality of through holes [0041], and
a total cross-sectional area of the through holes in the constriction plate is smaller than a cross-sectional area of a flow passage through the atmospheric port [0007]. 
Regarding claim 10, Mani further discloses a filter (32) disposed between and directly contacting the constriction plate and the atmospheric side end of the adsorbent section of the plurality of adsorbent sections that is most proximal the atmospheric port (as shown in Figures 1 and 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (JP 2019-019739 A) in view of Fleischman (US Patent Number 5,918,637).
Regarding claim 2, Mani discloses the system of claim 1 wherein each through hole of the constriction plate has an opening at each opposite end of the through hole and has a middle portion between the openings (as shown in Figures 1 and 3 or 6-7) as discussed above but does not disclose wherein: each through hole widens moving from the middle portion toward each opening. 
Fleischman discloses a constriction plate with a plurality of through holes wherein each through hole of the constriction plate has an opening at each opposite end of the through hole and has a middle portion between the openings, and each through hole widens moving from the middle portion toward each opening (Col. 7, lines 31-34) (Col. 6, line 66-Col. 7, line 3, as shown in Figures 1 and 4-6). 
Fleischman teaches that a constriction plate necessarily impedes the fluid flow through its through holes and minimizing energy losses is generally desirable in such cases (Col. 1, lines 11-15). Fleischman teaches that having a middle portion less wide than the openings of each through hole, referred to as a Venturi tube or shape, uses less energy to maintain the same flow (Col. 4, lines 19-25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the constriction plate disclosed by Mani to . 
Claim(s) 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (JP 2019-019739 A) in view of Ishikawa (US Patent Number 5,632,251) and further in view of Hara (JP 2004-225550 A).
Regarding claims 3-4, Mani discloses the system of claim 1 as discussed above but does not disclose the diameter of the through holes. 
Ishikawa discloses a constriction plate (57) having a plurality of through holes (57a) of a specified diameter (D1). 
Ishikawa teaches that the diameter D1 of each through hole is sized so as to be smaller than the pellet diameter of the adsorbent in the canister which prevents the pellets from passing through the holes (Col. 5, lines 8-14). 
Hara discloses an activated carbon layer 10g adjacent to an atmospheric communication port 10e accommodating activated carbon pellets having a particle size of about 2 millimeters [page 5, as sown in Figure 3].
Hara teaches that activated carbon pellets with a particle size of about 2 millimeters are typically used in fuel vapor adsorbing canisters [page 4]. Hara teaches that using activated carbon pellets with a particle diameter in this range improves the adsorption performance of the canister by allowing fuel vapor to easily reach the center of the pellet [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the through holes in the constriction plate disclosed by Mani to be a diameter smaller than a pellet diameter as disclosed by Ishikawa and to modify the pellet diameter to be about 2 millimeters in diameter as disclosed by Hara. Hara teaches that 2-millimeter pellets are a typical pellet size that provide acceptable adsorption 
Regarding claims 6-7, Mani discloses the system of claim 1 as discussed above but does not disclose the cross-sectional area of the through holes. 
Ishikawa discloses a constriction plate (57) having a plurality of through holes (57a) of a specified diameter (D1) and therefore a specified cross-sectional area equal to π x (D1)/4. 
Ishikawa teaches that the diameter D1 of each through hole is sized so as to be smaller than the pellet diameter of the adsorbent in the canister which prevents the pellets from passing through the holes (Col. 5, lines 8-14). 
Hara discloses an activated carbon layer 10g adjacent to an atmospheric communication port 10e accommodating activated carbon pellets having a particle size of about 2 millimeters [page 5, as sown in Figure 3].
Hara teaches that activated carbon pellets with a particle size of about 2 millimeters are typically used in fuel vapor adsorbing canisters [page 4]. Hara teaches that using activated carbon pellets with a particle diameter in this range improves the adsorption performance of the canister by allowing fuel vapor to easily reach the center of the pellet [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the through holes in the constriction plate disclosed by Mani to be a diameter smaller than a pellet diameter as disclosed by Ishikawa and to modify the pellet diameter to be about 2 millimeters in diameter as disclosed by Hara such that the cross-sectional area of each through hole is less than π mm2. Hara teaches that 2-millimeter pellets are a typical pellet size that provide acceptable adsorption performance. Ishikawa teaches that through holes with a smaller diameter than the pellet diameter prevents the pellets from 
Regarding claim 8-9, Mani discloses the system of claim 1 as discussed above but does not disclose the cross-sectional area of the through holes. 
Ishikawa discloses a constriction plate (57) having a plurality of through holes (57a) of a specified diameter (D1) and therefore a specified cross-sectional area equal to π x (D1)/4. The constriction plate includes 144 equally spaced holes of equal diameter such that the cross-sectional area of each through hole is 0.694% of the total cross-sectional area of the through holes through the constriction plate (as shown in Figure 3). 
Ishikawa teaches that the diameter D1 of each through hole is sized so as to be smaller than the pellet diameter of the adsorbent in the canister which prevents the pellets from passing through the holes (Col. 5, lines 8-14). 
Hara discloses an activated carbon layer 10g adjacent to an atmospheric communication port 10e accommodating activated carbon pellets having a particle size of about 2 millimeters [page 5, as sown in Figure 3].
Hara teaches that activated carbon pellets with a particle size of about 2 millimeters are typically used in fuel vapor adsorbing canisters [page 4]. Hara teaches that using activated carbon pellets with a particle diameter in this range improves the adsorption performance of the canister by allowing fuel vapor to easily reach the center of the pellet [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the through holes in the constriction plate disclosed by Mani to be a diameter smaller than a pellet diameter as disclosed by Ishikawa and to modify the pellet diameter to be about 2 millimeters in diameter as disclosed by Hara such that the cross-sectional area of each through hole is less than π mm2. Hara teaches that 2-.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (JP 2019-019739 A) in view of Harmon (US Patent Number 2,226,127).
Regarding claim 5, Mani discloses the system of claim 1 wherein each through hole of the constriction plate has an opening at each opposite end of the through hole and has a middle portion between the openings (as shown in Figures 1 and 3 or 6-7) as discussed above but does not disclose wherein the middle portion of each through hole has a cross-sectional area that is less than a cross-sectional area of a distal end of the corresponding through hole. 
Harmon discloses an apparatus for cleaning gases comprising a constriction plate (22) having a plurality of through holes (23) each with an opening at each opposite end of the through hole and a middle portion between the openings, wherein the middle portion of each through hole has a cross-sectional area that is less than a cross-sectional area of a distal end of the corresponding through hole (as shown in Figures 3-4). 
Harmon teaches that forming the through holes in this shape imparts a high velocity to the gases passing therethrough [Page 1, Col. 1, line 50 – Page 2, Col. 1, line 1]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the constriction plate disclosed by Mani to include through hole shape taught by Harmon since this shape would impart a high velocity to the fuel vapor passing through the canister, thereby for example allowing for more frequent adsorption and desorption or greater flow through the canister.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (JP 2019-019739 A) in view of Makino (US Patent Application Publication 2016/0084208).
Regarding claims 11-12, Mani discloses the system of claim 1 as discussed above but does not disclose wherein the intermediate space is an air gap or wherein a filter or an air gap is formed between the constriction plate and the atmospheric port. 
Makino discloses an intermediate space as an air gap is formed between a constriction plate (95) and the atmospheric port (23) of a fuel vapor canister (as shown in Figures 17-18). 
Makino teaches that an air gap in this region increases a space for heating air coming through the atmospheric port [0046], the increased heating improving the desorption efficiency of the fuel vapor from the adsorbent [0044]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mani to include an air gap for heating incoming air as disclosed by Makino because the heating can improve the desorption efficiency of fuel vapor from the adsorbent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747